DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A system comprising: a user interface configured to convey information associated with operation of a ground vehicle to and from a user, wherein the information associated with the operation of the ground vehicle includes information associated with a performance objective, wherein the user interface is configured to select a mode of operation; a processor configured to process information associated with the operation of the ground vehicle[[;]],including performing a comparative analysis of actual performance of the ground vehicle operation to target values associated with the ground vehicle operation, wherein the processor communicates with the user interface; and a memory configured to store information associated with the operation of the ground vehicle, including information associated with the user interface.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 10, A method comprising: receiving input information associated with ground vehicle operation; processing the input information, including evaluating performance of the ground vehicle operation; generating output information based upon evaluation of the ground vehicle operation, including output information associated with performance of the ground vehicle operation; creating interface information configured to convey results of the evaluation; selecting a mode of operation via a user interface; and presenting the interface information via the user interface, including presenting information indicating metrics corresponding to performance of the ground vehicle operation.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, A system comprising: an analysis component configured to analyze input information associated ground vehicle operation, including analysis associated with a performance target, wherein the analysis component generates output information based upon results of analyzing the input information; and a user interface component configured to convey the output information to a user, including information associated with the performance target, wherein the user interface component is configured to select a mode of operation.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661